DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on October 5 2021 is acknowledged.                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
An election of species was required in the restriction requirement mailed on August 6 2021.  The examiner spoke with Joshua Grant several times about the lack of species election.  On October 27 2021, Mr. Grant indicated applicants elected whole yeast, calcium montmorillonite clay and monosodium glutamate.  
However, upon searching, the examiner has determined that the restriction requirement is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
This application is claiming the benefit of provisional application No. 61708763 under 35 U.S.C. 119(e). However, this application was not filed within twelve months from the filing date of the provisional application, and there is no indication of an intermediate nonprovisional application or international application designating the United States that is directly claiming the benefit of the provisional application and filed within 12 months of the filing date of the provisional application. In addition, no petition under 37 CFR 1.78(b) or request under PCT Rule 26bis.3 to restore the benefit of the provisional application has been granted.
Applicant is required to delete the claim to the benefit of the prior-filed provisional application, unless applicant can establish that this application, or an intermediate nonprovisional application or international application designating the United States, was filed within 12 months of the filing date of the provisional application. See 35 U.S.C. 119(e)(3). Alternatively, applicant may wish to file a petition to restore the benefit of the provisional application under 37 CFR 1.78 in the subsequent nonprovisional application or international application designating the United States if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include: (1) the reference required by 35 U.S.C. 119(e) and 
It is noted that the filing receipt (February 10 2020) indicates that this application (16747928) claims benefit of 61708763.  However, this benefit claim does not meet the filing deadline.  It appears that the correct priority claim should be 14044546 claims benefit of 61708763 that would allow for the provisional to be filed within 12 months of the filing date of the nonprovisional.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28 2020 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 10568903. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for treating an enteric disease comprising a bacterial enteric disease comprising Necrotic Enteritis (NE) or mitigating the effects of exposure to a bacterial enteric disease-causing organism comprising a Clostridium in an avian or pig susceptible to the enteric disease comprising administering to the avian or pig a composition comprising a mixture of a Clostridium-toxin adsorbing smectite clay as a first ingredient of the composition, 10% (w/w) to about 35% (w/w) of a second ingredient of the composition consisting essentially of whole yeast, non-whole yeast mannan, non-whole yeast mannan oligosaccharide, non-whole yeast beta glucan, non- whole yeast cell component, non-whole yeast cell wall or citric acid press cake, and a glutamate as a third ingredient of the composition, to thereby treat the bacterial enteric disease or mitigate the effects of exposure to the bacterial enteric disease-causing organism comprising a Clostridium.
	The instant application claims a feed comprising a composition for treating an enteric disease comprising a bacterial enteric disease comprising Necrotic Enteritis (NE) or mitigating the effects of exposure to a bacterial enteric disease-causing organism comprising a Clostridium in an avian or pig susceptible to the enteric disease comprising a mixture of a Clostridium toxin-adsorbing smectite clay as a first ingredient 
Patent ‘903 claims a method for treating an enteric disease comprising a bacterial enteric disease comprising Necrotic Enteritis (NE) or mitigating the effects of exposure to a bacterial enteric disease causing organism comprising a Clostridium in an avian or pig susceptible to the enteric disease comprising administering to the avian or pig a composition comprising a mixture of 50 to 80% (w/w) of a Clostridium-toxin adsorbing smectite clay as a first ingredient of the composition, 10% (w/w) to about 35% (w/w) of a second ingredient of the composition consisting essentially of whole yeast, non-whole yeast mannan, non-whole yeast mannan oligosaccharide, non-whole yeast beta glucan, non-whole yeast cell component, non-whole yeast cell wall or citric acid press cake, and about 5% (w/w) to about 10% (w/w) of a glutamate as a third ingredient of the composition, wherein the administering of the composition is from 100 to 1000 mg/kg body weight/day or the administering is through the composition being present in a feed in an amount comprising about 0.05% (w/w) to about 0.50% (w/w) of the feed, to thereby treat the bacterial enteric disease or mitigate the effects of exposure to the bacterial enteric disease causing organism comprising a Clostridium.  Claimed is a feed comprising a composition for treating an enteric disease comprising a bacterial enteric disease comprising Necrotic Enteritis (NE) or mitigating the effects of exposure to a bacterial enteric disease causing organism comprising a Clostridium in an avian or pig 
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616